Citation Nr: 0812998	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  00-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disorder 
manifested by memory problems.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota, that denied entitlement to 
service connection for bronchitis, headaches, hypertension 
and memory problems and determined that new and material 
evidence adequate to reopen the claim for a back condition 
had not been submitted.  The veteran disagreed with the 
decision.

The veteran's claims for entitlement to service connection 
for bronchitis, headaches, hypertension and memory problems 
were denied as a not well-grounded claim had been submitted.  
After passage of The Veterans Claims Assistance Act, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which eliminated the 
requirement of a well-grounded claim, the M&ROC reviewed the 
evidence of record and denied the claims on the merits.  The 
veteran was notified in the issuance of a supplemental 
statement of the case in April 2002 that the claims remained 
denied.  

The case was previously before the Board and in April 2003, 
the Board undertook development under promulgated regulations 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 19.9(a)(2) 
(2002).  Although development had been initiated by the 
Board, the case was subsequently remanded in September 2003 
so that initial consideration of any additional evidence 
obtained would be by the agency of original jurisdiction.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1334 (2003). 

After development, the M&ROC readjudicated the issues and in 
a supplemental statement of the case issued in November 2007 
continued the denials of the claims for service connection 
and the determination that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder.  The case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
hypertension is not of record.

2.  Competent medical evidence of a current diagnosis of 
chronic bronchitis is not of record.  

3.  The evidence is at least in relative equipoise on the 
question of whether the competent medical evidence 
establishes a current diagnosis of migraine headaches and the 
weight of the medical evidence establishes a nexus between 
diagnosed migraine headaches and service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the claimed memory 
problems either had onset in service or preexisted service 
and were permanently worsened therein.  

5.  In an April 1990 rating decision, the RO denied 
entitlement to service connection for a back condition.  The 
veteran was notified of the decision and his appeal rights by 
letter dated in May 1990.  The veteran did not appeal the 
decision and the decision became final.

6.  The evidence submitted since the April 1990 rating 
decision does not bear directly and substantially upon the 
issue at hand, is cumulative or redundant, and by itself or 
in connection with the evidence previously of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for chronic bronchitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Resolving reasonable doubt in the veteran's favor, 
migraine headaches were incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.124(a) (2007).

4.  The veteran's memory problems were not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disorder has not 
been received, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 1999, September 
2000, March 2004, January 2005, and in November 2005; a 
rating decision in May 2000; a statement of the case in July 
2000; and a supplemental statement of the case in April 2002, 
and August 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

Additionally, after receipt of the veteran's claim to reopen 
his claim for service connection for a back condition, VA 
notified the veteran in October 1999 that his claim for 
service connected disability compensation for a back 
condition was previously denied and he had been informed in a 
letter dated in May 1990.  Service connection was denied for 
back condition as it was not shown by the evidence of record.  
He was notified of the evidence needed for service connection 
and that new and material evidence had to be submitted before 
reopening his claim.  He was further notified as to what type 
of evidence constituted new and material evidence.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In response to a 
request for additional service medical records, service 
dental records and a copy of the veteran's March 1969 
enlistment examination were received in May 2001.  His 
personnel records were also secured.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  After the veteran reported for an 
examination in September 2005, he was notified in November 
2005 that because the report of the examinations for the 
claims of a back disorder, headaches and memory problems did 
not contain enough information to make a decision on the 
claim, it was being returned to the Medical Center.  The 
medical center was to schedule the veteran for another 
examination.  There were several attempts to schedule an 
examination; however, the veteran requested postponements.  
The veteran was notified in January 2007 that he was 
scheduled for examinations in February 2007.  The veteran 
failed to report for the examinations.  There is no evidence 
that the notification was returned as undeliverable or that 
the veteran requested that the examinations be postponed or 
rescheduled.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Hypertension

The veteran seeks entitlement to service connection for 
hypertension.  He claims that while stationed in Spain he 
started having high blood pressure problems and this problem 
was starting to come back.  

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

The veteran's initial claim received in February 1990 did not 
include a claim for entitlement to service connection for 
hypertension.  

Service medical records show that at a March 1969 applicant 
examination and at other times the veteran's blood pressure 
readings were not elevated.  However, there were several 
instances of elevated blood pressure.  In June 1973, his 
blood pressure was 140/96.  In August 1975 in the emergency 
room at the time of an accident, his blood pressure was 
150/112.  On November 3, 1976, his blood pressure was 142/98.  
On November 8, 1976 his blood pressure was 140/92 recumbent, 
and 132/100 when sitting.  On November 9, 1976, his blood 
pressure was 126/80 recumbent and 130/90 sitting.  At his 
separation examination in February 1977, his blood pressure 
was 128/74.   

The veteran's service medical records do not demonstrate a 
diagnosis of hypertension.  Although the veteran had several 
instances of elevated blood pressure, there is no indication 
in his service medical records that he had consistently 
elevated readings sufficient to warrant a diagnosis of 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).  

Further, there is no medical evidence of record showing that 
hypertension manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.  

VA outpatient treatment records for a period from October 
1988 to February 1992 reflect both hypertensive and 
normotensive blood pressure readings.   

When the veteran was seen in July 1999 at an emergency room 
for complaints of a cough his past medical history noted 
hypertension.  His blood pressure was 120/70.  The impression 
was that his hypertension was controlled.  The veteran was 
seen for a one month follow-up in August 1999 for a blood 
pressure check.  His blood pressure in his right arm was 
119/76-83 and in his left arm was 124/79-81.  He was on 
medication.  He had been monitoring his blood pressure at 
home and reported readings in the 90's diastolic.  He denied 
light headedness, dizziness, blurred vision, tinnitus, etc.  
He did have a headache which was noted as probably related to 
sinus problems.  In February 2000 a blood pressure of 116/73 
was noted.

The veteran testified in September 2000 that he had been on 
medication for blood pressure for six years but then stopped; 
but he was on some medication for approximately the last 
three years at Fargo.  He also testified that he had high 
blood pressure readings in service when he was at a Naval 
Station in Spain and was placed on a diet.  

The veteran was seen in August 2001 at an urgent care clinic 
for several complaints including hypertension.  When he had 
called for an appointment to be seen, he reported that his 
last blood pressure reading was "130s/80s".  He was off his 
hypertension medication and wanted to have his blood pressure 
checked.  His blood pressure was 112/87 and he denied any 
chest pain, shortness of breath, palpitation, dyspnea or leg 
swelling.  He said that he felt better than when he took his 
hypertension medications.  The assessment was hypertension, 
now 112/87, will wait and see.  

At an outpatient treatment visit in September 2005, the 
veteran's blood pressure was 142/82.  He had been on 
medication for hypertension; but, had been on no medications 
for four years.  When seen at a VA neurology clinic in 
September 2005, his blood pressure was 142/82.

At a VA examination for hypertension in September 2005, the 
veteran related that he had high blood pressure at one time 
and had been on medication about four years earlier but was 
not on medication at that time.  When he tested his blood 
pressure at home the readings had been in the 120-130 
systolic range, and 70-80 diastolic range.  He denied having 
had a heart attack or stroke and had no history of kidney 
disease.  His blood pressure was 136/89 standing, 134/87 
sitting and 139/78 lying.

The physician assessed that hypertension could not be 
diagnosed on the basis of the examination, particularly given 
the fact of his normal home blood pressure readings.  Also 
there were no signs of end organ damage, specifically no 
vascular, cardiac, renal or cerebrovascular complications.  

Despite elevated blood pressure readings in service, 
hypertension was not diagnosed in service or within the first 
year following separation from service.  

Although VA outpatient treatment records indicate that the 
veteran had a diagnosis of hypertension and had been on 
medication for hypertension, these records do not provide a 
link between the veteran's hypertension and his period of 
active service.    

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service, or claimed continuity of symptomatology 
demonstrated after service.

The medical evidence of record does not show a current 
disability of hypertension.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002).  There is no 
competent medical evidence of a current diagnosis of 
hypertension.  Moreover, additional development is not needed 
at this time because no complications of a hypertension are 
shown by the evidence of record.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  There is no 
competent medical evidence that the appellant currently has 
hypertension which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.

IV. Bronchitis

The veteran seeks entitlement to service connection for 
bronchitis (claimed as persistent cough).

At his entrance examination in March 1969 the veteran denied 
having or having had chronic cough.  On examination in March 
1969 and in June 1972, his clinical evaluation was normal for 
lungs and chest.  In June 1970 he was seen for a bothersome 
cough.  In September 1971 he continued to complain of a 
chronic cough.  An x-ray was within normal limits.  The 
impression was mild chronic bronchitis.  

In January 1973, he sought treatment for a dry non-productive 
cough for two plus years.  The impression was suspect cough 
etiology is pulmonary.  In June 1973 the cough was thought 
probably on the basis of mild allergy or functional "tic".  

In June 1973, a work up was in progress for a chronic 
productive cough.  An indirect laryngoscopy was within normal 
limits.  Changes on x-ray in the left posterior basal and 
lateral basal were consistent with chronic bronchitis.  An 
entry in September 1973 reflects that an extensive work-up 
for a chronic cough including a bronchogram revealed 
localized chronic bronchitis.  A period of minor 
tranquilization and expectorant was prescribed.  A week later 
it was noted he had experienced increased anxiety and had 
taken more than the prescribed dose of Librium.   

In June 1974, the entry noted the past treatment for a 
chronic dry cough and that further work-up was needed.  In 
September 25, 1975, he was seen for a recheck of his cough 
from nerves and to review script.  He was a jet mechanic in 
the Navy but had no increase of cough around jets.  The 
impression was paroxymal cough, etiology undetermined.  The 
veteran was seen in a pulmonary clinic in October 1975 for a 
chronic non-productive cough for several years.  There was no 
variation with geographic location, season, or weather.  He 
was a jet mechanic.  He had a history of childhood asthma.  
The impression was a chronic cough that might be a tic or 
habit; rule out polyp and rule out asthma equivalent.  

At his separation examination in February 1977 his clinical 
evaluation was normal for lungs and chest. 

VA pulmonary function tests were within normal limits in 
December 1999.  

The veteran testified in September 2000 that in service he 
had a chronic cough which some doctors attributed to nerves 
and he was placed on medication.  Others said it was 
hypertension that gave him the cough.  He still had a cough 
today and had been told that it could be bronchitis.    

He was seen for a consultation in the pulmonary clinic in 
December 1999 for a dry cough for the past 30 years.  The 
veteran described his symptoms and related that he first 
noticed difficulty when he was in high school and would 
participate in competitive athletics.  He had to quit his 
participation in football and basketball.  During active 
duty, he did not notice any significant problems other than 
occasional coughing spells.  Over the past 15 years, he had 
noted a continuous, dry, nonproductive cough and some dyspnea 
on exertion.  He claimed that he had chronic nasal congestion 
and a chronic feeling of tingling in the back of his throat 
especially when he lies down.  He described experiencing 
coughing when in a supine position.  He related other 
symptoms.  The clinical findings were reported.  A chest x-
ray done earlier that year was entirely normal.  The 
impression was a chronic cough.  Possible etiologies were 
postnasal drip due to chronic perennial rhinitis.  The 
possibility of asthma was not entirely excluded as he was 
currently on anti-inflammatory inhalers and this could have 
affected his PFT result of the methacholine challenge 
negative.  

In July 1999 he went to the emergency room for complaints of 
dry cough that got worse at night.  He was being treated for 
asthma.  The impression was chronic dry cough with etiology 
unclear.  It was questioned whether it was gastroesophogeal 
reflux disease or asthma.  

In August 2001, the veteran had complaints of coughing with 
post-nasal drip.  He reported that he used to use anti-asthma 
medications.  He said he did not have any asthma attacks 
before and his doctor said he had asthma.  He had used 
medication previously.  He reported having coughing which 
came whenever he lay down or after a feeling of water 
tickling in his throat.  He denied any sputum, running nose, 
chest pain or wheezing.  The assessment was coughing likely 
to be due to post-nasal drip.  

Pulmonary function tests in September 2005 were indicative of 
mild to moderate restriction with normal diffusion capacity.  
Clinical correlation was suggested.  Compared to pulmonary 
function tests done in December 1999 there was a significant 
decline in FEV1 and FVC.  

At a VA examination in September 2005, the veteran related 
his history of his problems with a cough.  He stated that he 
had been diagnosed with asthma but did not currently take any 
medications for it.  The examiner assessed that no bronchitis 
was found.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for bronchitis.

Although chronic bronchitis is shown in service, there was no 
finding or diagnosis of chronic bronchitis at the veteran's 
separation examination.  The Board finds that the September 
2005 VA medical examination does not demonstrate that the 
veteran currently has a diagnosed chronic bronchitis or a 
respiratory disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of bronchitis 
or a respiratory disability, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).  Even if the veteran were 
found to have a current diagnosis of bronchitis or a 
respiratory disability, the Board finds that there is 
currently no evidence of record that any such disability is 
related to any event, injury, or disease in service.

The Board recognizes the contentions of the veteran as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that the veteran currently has bronchitis as 
a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the benefit of 
the doubt doctrine is not for application.  Therefore, 
service connection for bronchitis is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


V. Headaches

The veteran seeks entitlement to service connection for 
headaches.  

Service medical records show that at his entrance examination 
in March 1969 the veteran denied having or having had 
frequent or severe headache.  On examination in March 1969 
his neurologic clinical evaluation was normal.  In March 1972 
the veteran was prescribed medication for headaches.  At an 
examination in June 1972 his neurologic clinical evaluation 
was normal.  He complained of headaches in September 1972 
when he was treated for a head cold.  In January 1973 he 
reported a frontal headache that began two hours earlier.  He 
denied having previous severe headaches.  The impression was 
headache.  A following entry noted that the headache had 
lessened in severity since the previous night.  The 
impression was probably a tension headache.  In February 1973 
he was diagnosed with a vascular headache when he had 
complaints of flu and general malaise.  That same month he 
complained of a headache made worse by cough.  In January 
1974 he complained of migraine headache.  In March 1974 he 
complained of migraine headache and was treated with 
medication.  The impression was atypical migraine.  In July 
1975 a tension headache was diagnosed.  In October 1975 he 
was seen for a recheck of headaches and coughing.  He had a 
bifrontal headache of two days duration and had a runny nose.  
He had no visual disturbance, nausea or neurological 
complaints.  The impression was sinus headache.  

In October 1976 he was seen for a recheck of an upper 
respiratory infection with headache.  The examiner doubted 
sinus etiology of headaches; vascular migraine was more 
likely.  In November 1976 he complained of migraine headache 
and related that he had been treated before for the same.  He 
had been drinking and had taken some medication with no 
relief.  Two days later he was feeling much better.  On 
November 9, 1976 he complained of a headache since that 
morning.  At his separation examination in February 1977 his 
neurologic clinical evaluation was normal.  

Post-service, at an outpatient visit in August 1999 the 
veteran had a headache which was probably related to sinus 
problems.  

The veteran testified in September 2000 that he had 
headaches, migraines, in service and he still had migraines.  
He did not see a doctor currently.   

In September 2005, he had a first visit to VA Neurology .  He 
stated that chronic headaches were getting worse.    

At a VA examination in September 2005, the veteran related 
that he started experiencing headaches when he was very 
young, even before his military service.  His headaches had 
continued until the present.  In the past, some of his 
headaches would be so bad that he went to the hospital for an 
injection of medication, but he has not had to do that for 
many years because he knew to take relieving medication very 
quickly.  He described the symptoms and when he experienced 
them.  The examiner had noted documentation of headaches 
going back to the early 1970s being called migraine 
headaches.  The clinical findings were recorded.  The 
impression was chronic migraine headaches that preceded the 
military service and had continued until now.  The veteran 
had found ways to relieve them with over-the-counter 
mediations by taking it at the onset.  

As noted above, the veteran failed to report for an 
additional examination scheduled in February 2007.  Absent 
such examination, and based on the veteran's failure to 
appear without good cause shown, the claim for service 
connection for headaches must be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

After a review of the evidence, the Board finds that service 
connection for headaches is warranted.  

Although at the September 2005 VA examination the veteran 
gave a history of having headaches prior to his entrance to 
service, at the time of his entrance examination in March 
1969, the veteran denied having or having had frequent or 
severe headache.  There are no medical records of evidence 
that show he had headaches prior to service.  Accordingly, 
the veteran is presumed to have been in sound condition upon 
entrance to service. 

Service medical records show diagnoses of headaches in 
service to include migraine, sinus, tension and vascular.  
The veteran has testified that he has continued to have 
migraine headaches since service.  He has a current diagnosis 
of migraine headaches.  

On the remaining question of current disability and nexus to 
service, the competent medical evidence establishes a current 
diagnosis of migraine headaches, and the weight of the 
medical evidence establishes a nexus between diagnosed 
migraine headaches and service.  The impression was chronic 
migraine headaches that preceded the military service and had 
continued until now.  We are unable to find that migraine 
headaches preceded the veteran's entrance to service as he is 
presumed to have been in sound condition at the time of 
entrance to service.  The September 2005 VA examiner noted 
that there were diagnoses of migraine headaches shown in 
service.  Thus, a liberal reading of the impression is that 
the migraine headaches were shown in service, continued 
through service and post service until now.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's migraine headaches were incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

VI. Disorder manifested by memory problems 

The veteran seeks entitlement to service connection for 
memory problems.  He claims that the prescription medication 
he was taking during his military service may have affected 
his current health and memory problems.  

Service medical records show that at his entrance examination 
in March 1969 the veteran denied having or having had loss of 
memory.  On examination in March 1969 and in June 1972 the 
neurologic clinical evaluation was normal.  In August 1974 he 
complained of trouble with his nerves due to personal 
problems and valium was prescribed.  The records show that 
Librium was also prescribed for nervousness.  In November 
1976 he was hospitalized for an overdose of valium, and 
fiorinal tablets in addition to drinking.  He was discharged 
the following day and was to enter an alcohol rehabilitation 
program a few days later.  On admission to an alcohol 
rehabilitation program, the history noted that the veteran 
had been taking medication for headaches and nervousness as 
prescribed by a medical officer and drank on top of it.  With 
this combination he completely blacked out.  At the end of 
treatment he was discharged to full duty.  At his separation 
examination in February 1977 his neurologic clinical 
evaluation was normal.  

The veteran testified in September 2000 that he had hardly 
any recollection for a number of years during the period of 
time that he served.  He felt it was due to the prescribed 
medications he was on during that time.  He denied having a 
diagnosis of a mental condition or memory loss.  

At a first visit to VA Neurology in September 2005, the 
veteran stated that his memory problems were getting worse.  
He complained of increasing short term memory loss.  

At a September 2005 VA examination for mental disorder, the 
examiner noted that a clinical review conducted in April 2002 
indicated that review of medical records from the time of 
service was negative for reference to memory problems.  The 
veteran related that in service he had been under personal 
stress associated with marital problems, a back problem and 
headaches for which he was prescribed several different 
medications.  He admitted to drinking while taking the 
medications.  He acknowledged increased tolerance to alcohol 
and reported that he had begun experiencing many blackouts 
prior to his posting in Spain.  His use of alcohol was 
creating problems for him during the military.  He was 
getting progressively worse and wound up being hospitalized.  
He had been placed in a drug rehabilitation program and was 
discharged from there.  He had been in a confused state and 
agreed to a general discharge under honorable conditions.  

The veteran stated that his memory had been getting 
progressively worse.  He related his memory difficulties and 
changes in functioning.  The veteran questioned whether all 
the drugs he was given for stress and his back injuries while 
in the service might have contributed to his memory problems.  

The examiner stated that based on available history, it was 
difficult to establish whether the veteran's reported memory 
difficulties were directly attributable to an organic 
condition secondary to alcoholism and the ingestion of a 
number of prescribed medications.  Given his report, it was 
possible that a mild memory problem has been developing, but 
the etiology is unclear.  Further work-up would be needed.  
Resolution of identified etiological questions would require 
additional medical input.  It appeared that there were 
problems with memory although the majority of his daily 
functioning was generally intact.  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
to relate the veteran's claimed memory problems to service.  

As noted above, the veteran failed to report for an 
additional examination scheduled in February 2007.  Absent 
such examination, and based on the veteran's failure to 
appear without good cause shown, the claim for service 
connection for memory problems must be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

Although service medical records show that the veteran 
blacked out after taking prescribed medication and drinking 
alcohol and was hospitalized, no complaints, findings or 
diagnosis of memory problems is shown.  At his separation 
examination his neurologic examination was normal.  

Although the September 2005 VA medical examiner thought it 
was possible that a mild memory problem had been developing 
and it appeared there were problems with memory, the etiology 
was unclear.  The Board concludes that this opinion is too 
speculative in nature to establish that the veteran has 
memory problems.  Even considering that a diagnosis of a mild 
memory problem is shown, the examiner states that the 
etiology was unclear.  As such, there is no opinion expressed 
as to the relationship between the veteran's claimed memory 
problems and his service.  The Court has held that where a 
physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes "what may be 
characterized as non-evidence."  See Permen v. Brown, 5 Vet. 
App. 237, 242 (1993).

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statements of the veteran are not competent 
medical evidence as to a nexus between his claimed memory 
problems and his service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for a disorder manifested by memory 
problems.  Although a VA examiner found the veteran had 
problems with his memory, there is no probative, competent 
medical evidence of record linking the disability to service.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
disorder manifested by memory problems is a result of service 
or an incident in service.  Therefore, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

VII. Back disorder

The veteran seeks entitlement to service connection for a 
back disorder.  He claims that he injured his back in service 
and has had problems since that time.  

Our review finds that there is a prior final decision for 
entitlement to service connection for a back disorder.  In 
February 1990 the veteran sought entitlement to service 
connection for a back condition that began in February 1973 
for which he received continuous treatment during active 
service.

In a rating decision in April 1990 the VA Regional Office in 
Roanoke, Virginia denied the veteran's claim based on the 
service medical records, to include separation examination, 
which were negative for a back condition.  The veteran was 
notified of the decision and of his appeal rights.  He did 
not disagree with the decision.  Thus, it became a final 
decision. 

The laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the claim for service connection for a low 
back disorder.  Thus, new and material evidence is required 
in order for the Board to consider the substantive merits of 
the claim for service connection.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (prior to August 29, 2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was filed before August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Evidence considered at the time of the April 1990 rating 
decision included service medical records.  

Service medical records show that at the entrance examination 
the veteran denied having or having had back trouble of any 
kind.  On examination his spine was clinically evaluated as 
normal.  At an examination in June 1972 his spine was 
clinically evaluated as normal.  In August 1975 the veteran 
sought emergency treatment after an automobile fell on him.  
He complained of pain in the left chest and abdomen and had a 
laceration to his middle left forearm.  The veteran related 
that he had been lying on his back working under a car when 
it fell off the jack across his chest.  He had a contusion to 
the left chest and abdomen and a laceration to his left 
forearm.  When seen the following day the entry initially 
reflects the veteran was being seen for follow-up for trauma 
to back and left arm.  On examination, it was noted that the 
car fell on his left arm and chest, and he complained of pain 
in the left arm, shoulder and lateral chest.  The impression 
was contusion and soft lesion injury.  A chest x-ray was 
negative.  At his separation examination in February 1977, 
his spine was clinically evaluated as normal.  

In July 1999 the veteran sought to reopen his claim and 
stated that he had a back injury in 1973 or 1974 carrying 
cruise boxes.  Over the years he had had problems and was 
unable to keep jobs because of his back condition.  

The evidence received into the record since the April 1990 
determination that denied entitlement to service connection 
for a back condition includes VA treatment records, report of 
VA examination in September 2005, additional service medical 
records, personnel records, statements of the veteran and 
hearing testimony in September 2000.  

In December 1999 the veteran stated that almost every time he 
lifted anything weighing 20 pounds or more, he was in pain.  
This had been going on since he was initially injured and had 
two serious reoccurrences in military service.  This injury 
had kept him from performing quality work on a regular basis.  

The veteran testified in September 2000 that he injured his 
back on a ship when he fell down a ladder and then while 
still bruised from that fall he was carrying heavy cruise 
boxes with another person who dropped his end of the box and 
the sudden jar to his back put him to his knees.  He was left 
at Boca Chica Key Naval Air Station and went to Key West 
Naval Hospital for physical therapy for a number of months in 
the fall of 1974.  He was diagnosed with back sprain or back 
strain.   He returned to regular duty and was sent to Rota, 
Spain where he re-injured his back and was sent to a civilian 
doctor.  He wore a back brace for awhile.

When questioned about when the car jack fell and the car fell 
on him, the veteran stated that it fell on his hand and 
another time bruised some ribs.  The veteran denied seeking 
treatment for his back after service.  He did go to a VA 
hospital in Hampton in the mid- to-late 1980s for back 
problems.  He had re-hurt his back at that time and was told 
he had a back sprain or back strain.  The last time he had 
seen a doctor was in 1999 for back strain.  He was receiving 
treatment at a VA hospital in Fargo but not for back 
problems.  

VA medical records from Hampton VA Medical Center show in 
November 1988 the veteran complained of back pain and an 
orthopedic consultation was requested.  In February 1990, the 
veteran reported that he injured his back in 1973 and had 
continued having chronic low back ache.  He complained of 
chronic aching across his lower back.  Bending over and/or 
picking up anything brought on or made his pain worse.  He 
denied radiation of pain.  The pain was intermittent but was 
getting worse.  The diagnosis was chronic low back strain.  

In January 1992, he sought treatment for lower back pains.  
He said he injured his back in 1978 lifting in service and 
was treated at a Naval Hospital in Key West.  He stated that 
his back was painful on and off and had recurred one month 
earlier.  The diagnosis was chronic back pain.  In February 
1992, he returned for follow-up and said he still had some 
back pains but not as bad.  The assessment was chronic back 
pain.  

At a VA neurology examination in September 2005, the veteran 
related having injured his back aboard a ship in service and 
again when at a base in Spain.  The low back pain had 
continued until the present unabated.  It was a combination 
of ache and "numbness" in the back itself.  He mentioned 
occasional radiation down the posterior aspects of one or the 
other leg.  He denied any weakness, numbness, or tingling of 
the legs.  The clinical findings were reported.  The 
impression was chronic low back pain.  Whether due to chronic 
muscle spasm or degenerative joint disease needed further 
investigation.  "If his history is correct that the back 
pain started with the injuries in 1974 and 1975 then there 
could possibly be a connection with his military service, but 
that is to be determined in compensation."

The veteran failed to report for an additional examination 
scheduled in February 2007.  

In response to a request for additional service medical 
records, a May 2001 reply indicated that the only remaining 
medical records on file were being mailed.  These consisted 
of service dental records and a copy of his enlistment 
examination in March 1969.  Additional medical records had 
previously been furnished in March 1990.  His personnel 
records were received in August 2002.    

After a review of the evidence submitted subsequent to the 
April 1990 decision in the context of all the evidence of 
record, the Board finds that new and material evidence has 
not been secured.  

The Board finds that the veteran's current claim for a back 
disorder rests upon the same factual basis of a back injury 
in service as his initial claim and will address the claim as 
a claim to reopen.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
March. 26, 2008).

The Board further notes that although the M&ROC had not 
reopened the claim, the veteran was scheduled for an 
examination.  According to the regulations the providing of a 
medical examination and opinion, applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4).  
Nevertheless, the veteran was scheduled for a medical 
examination; however, he failed to report.  Therefore, there 
is no additional evidence to review in consideration of this 
claim based on the scheduled examination.  Thus, the decision 
will be based on the evidence of record.

The additional service medical records secured were his 
dental records and the report of a March 1969 enlistment 
examination.  His personnel records do not show evidence of a 
back injury in service.  These records are not relevant to 
show that the veteran suffered a back injury in service and 
therefore are not new and material evidence.  38 C.F.R. § 
3.156(a).

VA outpatient treatment records show the veteran had 
complaints of back pain and gave a history of having had an 
injury in service.  A diagnosis of chronic low back strain 
was shown.  These records are not new and material as the 
veteran had related a history of having had an injury in 
service at the time of his prior claim.  Therefore, this 
evidence is cumulative of evidence previously considered and 
is not new for purposes of reopening the claim.  Moreover, 
these records do not link the condition diagnosed with 
service and are not material evidence since they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The veteran's statements and his testimony that he injured 
his back in service and received treatment in service are 
cumulative of the evidence of record at the time of the April 
1990 decision.  Consequently, his statements and testimony 
are cumulative in nature, do not qualify as material 
evidence, and are insufficient to reopen the claim. 

The veteran was diagnosed with chronic low back pain at a VA 
examination in September 2005.  He related having injured his 
back in service.  The examiner provided a speculative opinion 
that if the veteran's history were correct, then there could 
possibly be a connection with his military service.  However, 
as noted above, the veteran's statements regarding a back 
injury in service are not considered new and material 
evidence sufficient to reopen the claim which had been 
previously denied as a back injury was not shown in service.  
Accordingly, an opinion based on a history previously 
considered is not considered new and material evidence 
sufficient to reopen the claim.  

Upon review, the Board observes that the additional evidence 
submitted since the RO's final April 1990 rating decision 
does not show that the veteran suffered a back injury in 
service.  The Board finds that the evidence submitted by the 
appellant in his attempt to reopen his claim of entitlement 
to service connection for a back disorder, when viewed with 
that submitted prior to the April 1990 rating decision, is 
not new and material evidence as defined by the regulation.  
The evidence is either duplicative or cumulative of 
previously submitted evidence or does not bear directly and 
substantially upon the specific matter under consideration.  
Therefore, the Board finds that such evidence is not so 
significant that it must be addressed in order to decide 
fairly the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been received since 
the RO's April 1990 determination and the claim is not 
reopened.  See 38 C.F.R. § 3.156(a) (2001).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a disorder manifested 
by memory problems is denied.



New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a back disorder is 
denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


